Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 1 of 15 - Page ID#: 144

                                                                                      1


  1                            UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
  2                          NORTHERN DIVISION AT COVINGTON

  3
         UNITED STATES OF AMERICA,            :     Docket No. 17-CR-49
  4                                           :
                              Plaintiff,      :     Covington, Kentucky
  5                                           :     Thursday, February 15, 2018
                    versus                    :     10:00 a.m.
  6                                           :
         MARIE ANTOINETTE CASTELLI,           :
  7                                           :
                              Defendant.      :
  8
                                            - - -
  9
                              TRANSCRIPT OF SENTENCING
10                            BEFORE DAVID L. BUNNING
                         UNITED STATES DISTRICT COURT JUDGE
11
                                                  - - -
12       APPEARANCES:

13       For the United States:            ROBERT K. McBRIDE, ESQ.
                                           JASON DENNEY, ESQ.
14                                         U.S. Attorney's Office
                                           207 Grandview Drive
15                                         Suite 400
                                           Ft. Mitchell, KY 41017-2762
16

17       For the Defendant:                JAMES M. WEST, ESQ.
                                           The Law Office of James M. West
18                                         2045 Dixie Highway
                                           Suite 201
19                                         Ft. Mitchell, KY 41011

20
         Court Reporter:                   JOAN LAMPKE AVERDICK, RDR, CRR
21                                         Official Court Reporter
                                           35 W. Fifth Street
22                                         Covington, KY 41011

23

24

25            Proceedings recorded by mechanical stenography,
         transcribed via computer-aided transcription.
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 2 of 15 - Page ID#: 145

                                                                                      2


  1            (Proceedings commenced at 10:00 a.m.)

  2                 THE COURT:    All right.     Good morning, everyone.

  3      Madam Clerk, if you would call the first matter on the docket

  4      this morning.

  5                 DEPUTY CLERK:     Covington criminal 17-49, United

  6      States versus Marie Antoinette Castelli.

  7                 THE COURT:    All right.     Start with entries of

  8      appearance, please.

  9                 MR. McBRIDE:     Good morning, Your Honor.        Bob McBride

10       on behalf of the United States.         With me is Mr. Denney.

11                  THE COURT:    An old friend of the Court.         Are you back

12       here just for this one case?

13                  MR. DENNEY:    I am, Judge.

14                  THE COURT:    Welcome.

15                  MR. DENNEY:    Thank you.     Good to see you.

16                  MR. McBRIDE:     And then the case agent, Special Agent

17       Kris Holden.

18                  MR. WEST:    Good morning, Your Honor.        Jim West on

19       behalf of Marie Castelli, who's seated to my left.

20                  THE COURT:    Ms. Castelli, the gentleman in the middle

21       used to be a prosecutor in this court.          I think he's been in

22       DC for a while.     So just FYI.     You're probably wondering who

23       was that person Judge was talking to.

24            Okay.    We have the matter set for final sentencing.            And

25       as you know, back in the fall when I accepted her (c)(1)(C)
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 3 of 15 - Page ID#: 146

                                                                                      3


  1      plea agreement, there was an agreed-to sentence that the Court

  2      has adopted.     Since then, the probation officer has prepared

  3      her presentence report and an addendum and a supplemental

  4      addendum.

  5           There are two objections -- there's a set of objections.

  6      The first objection was in an e-mail from Mr. West dated

  7      January 19th, and then the second one was an e-mail, I think

  8      from two days ago, regarding some activity over at the jail.

  9           Before I get to those, I just want to confirm,

10       Ms. Castelli, have you been provided a copy of the presentence

11       report by your lawyer?

12                   THE DEFENDANT:    Yes, sir.

13                   THE COURT:   Okay.    Have you had a chance to review it

14       with him?

15                   THE DEFENDANT:    Yes, I have.

16                   THE COURT:   Okay.    Now, he did submit objections on

17       your behalf.     The first one -- and I think even in your

18       sentencing memorandum, Mr. West, you acknowledge that this

19       increase in the base offense level that is recommended in

20       paragraphs 18 to 24 has no impact on the adjusted offense

21       level, given the higher offense level under a different

22       section.

23                   MR. WEST:    That is correct.

24                   THE COURT:   Okay.    Do you agree with that?

25                   MR. McBRIDE:    We do, Your Honor.
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 4 of 15 - Page ID#: 147

                                                                                      4


  1                 THE COURT:    Okay.    Because the contested matter will

  2      not affect sentencing in this binding plea agreement case

  3      pursuant to Rule 11(c)(1)(C), the Court does not need to

  4      formally make a ruling on that objection.           I don't think it's

  5      necessary.    The rule allows me, in circumstances where I've

  6      accepted a binding plea agreement, not to make a ruling, and

  7      I'm intentionally choosing not to because it's not going to

  8      impact the sentence.

  9           Now, the other specific corrections, or objections, that

10       you have requested in that same e-mail to certain paragraphs

11       in the PSR, again, none of which impact or affect the

12       sentence, Mr. West, are you satisfied with the addendum

13       prepared, that that addresses your concerns?            In fact, it's

14       been incorporated by way of your e-mail.

15                  MR. WEST:    Absolutely, Your Honor.        Thank you.

16                  THE COURT:    All right.     Now, the second addendum,

17       I've spoken briefly with the probation officer this morning.

18       I've reviewed your objection.        I'm going to sustain it.        I'm

19       going to strike it.      It's just something that doesn't need to

20       be part of the PSR.      In fact, given the defendant's

21       well-documented mental health issues which were discussed by

22       Dr. Connor, discussed by the BOP evaluator, very detailed in

23       the presentence report as well, I think that's probably part

24       of why it's important to get her to a facility other than a

25       local facility as promptly as possible.
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 5 of 15 - Page ID#: 148

                                                                                      5


  1           And some of the comments, even if some of them are

  2      attributed to other cellmates, I think that's part and parcel

  3      to her mental health issues.        So I just don't think that that

  4      type of thing needs to be attached, especially something that

  5      reads like a DEA-6 or FBI-302 or something.

  6                 MR. WEST:    Thank you, Your Honor.

  7                 THE COURT:    All right.

  8           Do you object to that?       You can object, but I'm going to

  9      overrule it.

10                  MR. McBRIDE:     Judge, our position is it shouldn't be

11       amended, but we're not objecting to your ruling.

12                  THE COURT:    All right.     Very well.     I just think it's

13       important to get the defendant sentenced and the help she

14       certainly needs from a mental health perspective.

15            Okay.    Let me now turn to -- so Michelle, whatever was

16       attached in the second addendum, before it's actually

17       transmitted to the PSR, you can just take that out.

18                  THE PROBATION OFFICER:       Yes.

19                  THE COURT:    Okay.

20            Mr. McBride, as far as the charge itself, the two

21       charges, offenses of conviction, are there any victim

22       statements?    I didn't receive anything from any of the service

23       members, anything like that.

24                  MR. McBRIDE:     No, Your Honor.     We did our due

25       diligence with victim notification.          We received nothing.
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 6 of 15 - Page ID#: 149

                                                                                      6


  1      Candidly, these individuals have been victims of similar

  2      things before, and some of the original threats have been

  3      floating around the Internet for some time.           So they provided

  4      no input for the Court to consider.

  5                 THE COURT:    Okay.    Thank you.

  6           All right.     Well, I do have the defendant's sentencing

  7      memorandum which was filed of record.          I also received a

  8      letter from her daughter and a friend of yours from

  9      New Jersey, both of which I reviewed.          They both discuss your

10       impulsive behavior, this bipolar diagnosis, which are

11       certainly -- I think your daughter mentioned the fact that

12       your mom passed and that probably was a contributing factor in

13       some decisions you made.

14            So those are the only two letters I've received.             Are you

15       aware of any others I'm supposed to have received?

16                  MR. WEST:    No, Your Honor.      Those are the two

17       letters.

18                  THE COURT:    Did you receive them?       I think at least

19       one of them was filed.

20                  MR. McBRIDE:     I did receive them, as well as

21       Mr. West's sentencing memorandum.

22                  THE COURT:    Okay.    Very well.

23            If you'd like to be heard, you certainly have a right to

24       address the Court.      This is a binding plea agreement, so it's

25       my intention to follow the recommendation in the plea
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 7 of 15 - Page ID#: 150

                                                                                      7


  1      agreement pursuant to the discussion we had last fall.

  2                 MR. WEST:    Yes, Your Honor.      I completely agree.       We

  3      would request the Court follow that binding plea agreement.

  4      We outlined the reasons why that binding plea agreement is a

  5      fair agreement to both sides, and we'd ask the Court to follow

  6      it.

  7                 THE COURT:    Okay.    Do you have a request for a

  8      designation?     I don't know if you want to be designated

  9      somewhere closer to New Jersey or not.          You certainly need to

10       go to a medical center, in my view.

11                  THE DEFENDANT:     That's fine.

12                  MR. WEST:    The Federal Medical Center in Lexington,

13       Kentucky would be the request of the defendant.

14                  THE COURT:    Okay.    I can make that, and I'll put that

15       in the judgment.      I would ask Jared if we can get her

16       designated.    I'm sure Probation will do whatever they can to

17       expedite that.

18                  MR. McBRIDE:     Judge, and the government would support

19       that recommendation.

20                  THE COURT:    Okay.

21             Ma'am, you have a right to address the Court if you wish.

22       You can say nothing if you'd like.

23                  THE DEFENDANT:     I really would like to say something.

24                  THE COURT:    All right.     If you would please stand

25       while you're addressing the Court.
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 8 of 15 - Page ID#: 151

                                                                                      8


  1                 THE DEFENDANT:     One of the things I would like you to

  2      understand, clarify, I think the PSR, the one item, I think it

  3      was 7, 8 and 11, the whole thing that mentions about Power

  4      Stranger sites.     And it's misleading the way it's written,

  5      just so you understand.       I have no objection to it if you want

  6      to keep it that way, but just so you understand.

  7                 MR. WEST:    Okay.    Can I talk to my client for just a

  8      second?

  9                 THE COURT:    Sure.    Sure.

10              Can you turn on the white noise for a second?

11              (The defendant and counsel conferred.)

12                  THE DEFENDANT:     No, nothing, Your Honor.

13                  THE COURT:    Okay.    Mr. McBride?

14                  MR. McBRIDE:     No, Your Honor, we have nothing.         Thank

15       you.

16                  THE COURT:    Well, I may have mentioned this when I

17       accepted the plea here.       I don't have an independent

18       recollection of it specifically.          It is the unusual case to

19       have a binding plea agreement.         In fact, there are some

20       judges -- I don't think we have any now.           All the judges in

21       the Court have now accepted at least one binding plea

22       agreement.    But they are things that are unique.           They

23       certainly are appropriate in given circumstances.

24              Sometimes they are used to recognize unique individuals,

25       unique charges, unique explanations, situations where
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 9 of 15 - Page ID#: 152

                                                                                      9


  1      individuals are suffering from certain mental health concerns,

  2      which I think is part and parcel to what we have here.

  3           The facts of the case are well documented in the PSR, the

  4      interstate communication of these two threats, putting them on

  5      Facebook.    This is certainly a serious situation.           That's why

  6      the guidelines are so high.

  7           Now, just because the guidelines are high doesn't mean

  8      what amounts to seven and a half years and nine months is not

  9      an appropriate sentence given the unique circumstances here.

10            You're 57 years old.       You certainly have a

11       well-documented history of mental illness.           We have

12       Dr. Connor's report, which was filed under seal, Dr. Correa's

13       report also filed under seal, a detailed account of your

14       mental health problems, including mood disorders, PTSD,

15       bipolar, schizoaffective disorder.         All of those things will

16       need to be addressed within the BOP.

17            You're a New Jersey native, have no criminal history.

18       You're divorced, have two adult daughters.

19            This, of course, is a serious offense.           I think the

20       offense clearly warrants the 90-month sentence.            It's

21       reasonable under the unique circumstances of this case.

22            Fortunately, nothing occurred -- and we see, as I turned

23       on the television this morning, the power of the Internet, the

24       power of social media.       The first thing that people look at

25       when we have shootings like the school shooting that occurred
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 10 of 15 - Page ID#: 153

                                                                                   10


  1      in Parkland, Florida is a review of the individual's social

  2      media accounts reveals blah, blah, blah.           And all it takes is

  3      one individual who is not completely of sound mind to look at

  4      something and say, That sounds like a real good idea.              I've

  5      always kind of wanted to be in court.           I'll mow down some

  6      people.    It's part of our society, unfortunately.

  7            Now, the discussion we can have outside the courtroom

  8      would be a lively one.       I'm certainly not going to be

  9      responsible for any of those things.          The shooting is an

 10      observation of the power of the Internet.            The power of the

 11      Internet is strong.       I think all of us long for the days of

 12      landline phones and typewriters.          Our lives would be a lot

 13      easier.    Investigations would be more complicated.           They

 14      probably would take longer.        Be that as it may, in this case,

 15      a 90-month sentence is certainly appropriate.

 16            So it will be the judgment of the Court that the

 17      defendant, Marie Antoinette Castelli, is hereby committed to

 18      the custody of the Bureau of Prisons to be imprisoned for a

 19      term of 90 months on Counts 1 and 2, concurrently with each

 20      other, for a total of 90 months.

 21            I will make a couple of recommendations to the Bureau of

 22      Prisons.    Actually, three.

 23            First, that she participate in a job skills and

 24      vocational training program.         She certainly has a

 25      well-documented history of working at AT&T so she's not afraid
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 11 of 15 - Page ID#: 154

                                                                                   11


  1      of working, and that certainly would be a helpful

  2      recommendation.

  3            Second and perhaps most importantly, that she participate

  4      in a mental health program within the Bureau of Prisons.

  5            And lastly, I'll recommend that the defendant be

  6      incarcerated at the Federal Medical Center in Lexington,

  7      Kentucky.    And the reports of Drs. Correa and Connor certainly

  8      bear out why that recommendation should be followed.

  9            Upon release from imprisonment, you'll be placed on

 10      supervised release for a term of three years on each of Counts

 11      1 and 2 concurrently with each other for a total term of three

 12      years.

 13            Within 72 hours of release from the custody of the Bureau

 14      of Prisons, you must report in person to the Probation Office

 15      in the district to which you are released.

 16            While on supervised release, you must not commit another

 17      federal, state, or local crime, must comply with the mandatory

 18      and standard conditions set forth in the judgment and

 19      commitment order that have been adopted by this Court, and

 20      must comply with the following additional conditions:

 21            First, you must not possess a firearm, destructive

 22      device, ammunition, or dangerous weapon.

 23            Second, you must refrain from any unlawful use of a

 24      controlled substance.

 25            You must submit to one drug test within 15 days of
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 12 of 15 - Page ID#: 155

                                                                                   12


  1      release from imprisonment and at least two periodic drug tests

  2      thereafter.

  3            Additionally, you must comply with the following special

  4      conditions that have been adopted by the Court:

  5            You must provide Probation with access to any requested

  6      financial information.

  7            You must attend and successfully complete any mental

  8      health diagnostic evaluations and treatment or counseling

  9      programs as directed by Probation.          You must pay for the cost

 10      of the treatment services to the extent you are deemed able by

 11      Probation.

 12            Based upon the serious nature of the offense and the

 13      facts and circumstances of the case, the Court is going to

 14      impose a number of additional conditions.

 15            You must submit your person, property, house, residence,

 16      vehicle, papers, and computers as defined in 18 U.S. Code

 17      Section 1030(e)(1), but including other devices excluded from

 18      this definition, other electronic communications and storage

 19      devices or media, or your office, to a search conducted by a

 20      U.S. probation officer.        Failure to submit to such a search

 21      will be grounds for revocation.         You must warn any other

 22      occupants that your premises will be subject to search

 23      pursuant to this search condition.

 24            You must also not possess or use a computer or any other

 25      device with access to any online computer service at any
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 13 of 15 - Page ID#: 156

                                                                                   13


  1      location, including any place of employment, without the prior

  2      approval, written approval, of Probation.            This would include

  3      any ISP, bulletin board system, or other public or private

  4      network or e-mail systems.        And you must consent to

  5      U.S. Probation conducting an unannounced examination of your

  6      computer system and internal and external storage devices,

  7      which may include retrieval and copying of all memory of

  8      hardware and software and/or removal of such systems for the

  9      purpose of conducting a thorough inspection.

 10            You must consent to having installed on your computer any

 11      hardware or software to monitor your computer use or prevent

 12      access to particular material.         And you must consent to

 13      periodic inspection of any such installed hardware or software

 14      to ensure that it is functioning properly.

 15            You must provide Probation with accurate information

 16      about your entire computer system, including any hardware and

 17      software and internal and external storage devices, all

 18      passwords used by you.       You must abide by the rules of the

 19      computer restriction and monitoring program adopted by

 20      Probation.

 21            You must provide Probation with access to any requested

 22      financial information.       This specific condition for financial

 23      disclosure is recommended as a means to allow Probation to

 24      monitor purchases of electronic and/or peripheral devices, as

 25      well as any Internet server either subscribed to or accessed
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 14 of 15 - Page ID#: 157

                                                                                   14


  1      by you.

  2            You must not have any social media account and must

  3      provide U.S. Probation with access to any and all e-mail

  4      accounts.

  5            You must not possess, view, access, or otherwise use

  6      material that reflects extremist or terroristic views or

  7      deemed to be inappropriate by Probation.

  8            You must not have any contact, directly or indirectly,

  9      with Victims 1, 2, or 3, or any of their families.

 10            Based upon your current financial situation, the Court is

 11      going to waive a fine.       However, I must order that you pay to

 12      the United States a special assessment of $100 per count, for

 13      a total of $200, which shall be due immediately.

 14            So that will be the judgment of the Court.           Does either

 15      side have any legal objection to the sentence just pronounced

 16      that was not previously raised?

 17                  MR. McBRIDE:    We have no objection, Your Honor.

 18                  MR. WEST:    No, Your Honor.

 19            I would like to make sure that she gets credit for the

 20      time that she's been in federal custody since September 8th of

 21      2016.

 22                  THE COURT:    We will make that part of the

 23      recommendation.      Of course, the Bureau of Prisons does that.

 24      We'll put those specific dates.         The first date mentioned in

 25      the release status, September 8th, 2016, to present, we'll
Case: 2:17-cr-00049-DLB-MAS Doc #: 29 Filed: 05/28/19 Page: 15 of 15 - Page ID#: 158

                                                                                   15


  1      recommend that she receive credit for that.

  2                 MR. WEST:     Thank you, Your Honor.

  3                 THE COURT:     Thank you.

  4            What says the United States regarding a count in Criminal

  5      16-33?

  6                 MR. McBRIDE:     We move to dismiss, Your Honor.

  7                 THE COURT:     That motion is granted.       That indictment

  8      is dismissed.

  9            Okay.   Mr. West, thank you for your service in this

 10      matter.    The last of the interim vouchers in the old case is

 11      in the pipeline.      This 17-49 was judicially appointed.          You

 12      can submit a separate one.

 13                 MR. WEST:     Thank you, Your Honor.

 14                 THE COURT:     Anything else we need to take up?

 15                 MR. McBRIDE:     Not from the United States, Your Honor.

 16                 THE COURT:     Mr. West?

 17                 MR. WEST:     Nothing further, Your Honor.

 18                 THE COURT:     Very well.    Defendant will be remanded to

 19      the custody of the marshal.        We'll be in recess until 10:30.

 20            (Proceedings concluded at 10:23 a.m.)
                                      - - -
 21
                                     C E R T I F I C A T E
 22
                      I, JOAN LAMPKE AVERDICK, RDR, CRR, certify that
 23      the foregoing is a correct transcript from the record of
         proceedings in the above-entitled case.
 24
         _\s\ Joan Lampke Averdick____               _ May 28, 2019
 25      JOAN LAMPKE AVERDICK, RDR, CRR              Date of Certification
         Official Court Reporter
